





Exhibit 10.1
FINAL
 
NOTE: CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE
IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. “[***]” INDICATES THAT INFORMATION HAS BEEN REDACTED.


FIRST AMENDMENT
TO
AMENDED AND RESTATED EXHIBITOR SERVICES AGREEMENT


This First Amendment to Amended and Restated Exhibitor Services Agreement (this
“Amendment”), dated September 17, 2019 (the “Amendment Effective Date”), is by
and between National CineMedia, LLC (“LLC”) and Cinemark USA, Inc. (“Cinemark”).
Capitalized terms used but not defined herein shall have the respective meanings
given to them in the Amended and Restated Exhibitor Services Agreement between
LLC and Cinemark, dated as of February 13, 2007 and amended and restated as of
December 26, 2013 (the “ESA”).
WHEREAS, the Parties desire to amend the ESA; and
WHEREAS, the Board of Directors of National CineMedia, Inc. (“NCM Parent”) and
the Transaction Review Committee of NCM Parent have deemed this Amendment to be
in the best interest of NCM Parent and its shareholders.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions set forth below, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
1.
Definitions.



A.
The following definitions are hereby added to the ESA and inserted
alphabetically into Section 1.01 thereof:



“Aggregate Post-Showtime Revenue” means, for the applicable measurement period,
the total revenue, in the form of cash and non-cash consideration, payable to
LLC for Advertising Services displayed in any Post-Showtime Inventory, excluding
revenue payable to LLC related to (i) Event Sponsorships, (ii) Advertising
Services provided to third parties that are not Founding Members, (iii)
Advertising Services provided to Founding Members outside the provisions of this
Agreement pursuant to a written agreement between LLC and such Founding Members,
(iv) Inventory displayed prior to Showtime, and (v) Trailer Pod Inventory.
“Aggregate Trailer Pod Revenue” means, for the applicable measurement period,
the total revenue, in the form of cash, payable to LLC for Advertising Services
displayed in any Trailer Pod Inventory, excluding revenue payable to LLC related
to (i) Event Sponsorships, (ii) Advertising Services provided to third parties
that are not Founding Members, (iii) Advertising Services provided to Founding
Members outside the provisions of this Agreement pursuant to a written agreement
between LLC and such Founding Members, (iv) Inventory displayed prior to
Showtime, and (v) Post-Showtime Inventory.


1



--------------------------------------------------------------------------------







[***].
“Beverage Slot” means the Inventory sold to Cinemark pursuant to Section
4.06(a).
“Cinemark Pro-Rated Platinum Revenue Minimum” has the meaning assigned to it in
Schedule 1.
“Co-Branded Slot” has the meaning assigned to it in Section 4.06(a).
“Exhibitor” means Cinemark or any other motion picture theatre exhibitor which
participates in LLC’s Advertising Services.
[***].
“Platinum Contract Year” means the time period of November 1 of each year to
October 31 of the following year.
“Platinum Revenue Minimum” has the meaning assigned to it in Section
4.01(b)(i)(B)(I)(8)(ii).
“Platinum Spot” has the meaning assigned to it in Section 4.01(b)(i)(B)(I)(5).
“Post-Showtime Content Revenue” has the meaning assigned to it in Section 4.03A.
“Post-Showtime Inventory” has the meaning assigned to it in Section
4.01(b)(i)(B)(I)(4).
“Post-Showtime Theatre Access Fees” has the meaning assigned to it in Schedule
1.
“Pre-Feature Closing” has the meaning assigned to it in Section 4.05(a).
“Pre-Showtime Reduction” has the meaning assigned to it in Section
4.01(b)(i)(B)(I)(2).
“Pre-Showtime Trailer” is a Trailer up to two and a half (2.5) minutes in length
to be displayed by LLC, at Cinemark’s option, on Cinemark’s behalf in the
Pre-Feature Program beginning approximately six (6) minutes prior to Showtime
and ending approximately three and a half (3.5) minutes prior to Showtime.
“Trailer Pod Fees” has the meaning assigned to it in Section 2.05(b)(i)(C).
“Trailer Pod Inventory” means, collectively, the Platinum Spot [***].
“Trailer Position” means a specified Inventory slot directly preceding the
applicable Trailer. For example, “Third Trailer Position” means a slot directly
preceding the third Trailer prior to the feature film.
[***].
B.The definition of “Aggregate Advertising Revenue” in Article 1 of the ESA is
hereby deleted and replaced with the following:




2



--------------------------------------------------------------------------------





“Aggregate Advertising Revenue” means, for the applicable measurement period,
the total revenue, in the form of cash and non-cash consideration, payable to
LLC for Advertising Services, excluding revenue payable to LLC related to (i)
Event Sponsorships, (ii) Advertising Services provided to third parties that are
not Founding Members, (iii) Advertising Services provided to Founding Members
outside the provisions of this Agreement pursuant to a written agreement between
LLC and such Founding Members, (iv) Post-Showtime Inventory, and (v) Trailer Pod
Inventory.
C.
The definition of “Beverage Agreement” in Article 1 of the ESA is hereby deleted
and replaced with the following:

“Beverage Agreement” means the Marketing, Advertising and Brand Presence
Agreement by and between Coca-Cola North America, a division of The Coca-Cola
Company, and Cinemark, dated as of January 1, 2009 and all exhibits and
amendments thereto which is in effect on the effective date of the First
Amendment to the Agreement, as such agreement may be amended from time to time,
and any subsequent agreements entered into by Cinemark and its beverage
concessionaires at the expiration or termination of the agreement referenced
above.
D.
The definition of “Pre-Feature Program” in Article 1 of the ESA is hereby
deleted and replaced with the following:



“Pre-Feature Program” means a program of digital content of between twenty (20)
and thirty (30) minutes in length that is distributed by LLC through the Digital
Content Network for exhibition in Digitized Theatres prior to and/or after
Showtime (as further described in Section 4.01(b)) of a feature film or other
programming or event (other than a Digital Programming Event) or that is
distributed non-digitally by some other means, including DVD, for exhibition
prior to and/or after Showtime of a feature film or other programming or event
(other than a Digital Programming Event) in Non-Digitized Theatres. For the
avoidance of doubt, the definition of Pre-Feature Program shall not include any
Digital Programming Event Pre-Feature Program.
E.
The definition of “Trailer” in Article 1 of the ESA is hereby deleted and
replaced with the following:



“Trailer” means a promotion secured by Cinemark, directly or indirectly, for a
feature film or other programming, other than a Digital Programming Event, that
is exhibited in the Theatres either as the Pre-Showtime Trailer or after
Showtime.
2.Theatre Access Fees. The heading of Section 2.05(b) and Sections 2.05(b)(i) -
(ii) of the ESA are hereby deleted and replaced with the following:


(b)    Fees: Theatre Access Fees, Post-Showtime Theatre Access Fees and Trailer
Pod Fees.


(i)    Calculation.
 
(A)    Theatre Access Fees. In consideration for utilization of the Theatres
pre-Showtime pursuant to the terms hereof, LLC shall calculate and Cinemark
shall be entitled to receive a Theatre Access Fee, as set forth in Schedule 1,
which shall be paid based on Cinemark Attendance for the relevant fiscal month
in which LLC provides the Advertising Services and number of Digital Screens
during the fiscal month in which LLC provides the Advertising Services
(calculated as the average between the number of Digital Screens on the last day
of the fiscal month preceding


3



--------------------------------------------------------------------------------





the relevant fiscal month in which LLC provides the Advertising Services and the
last day of the fiscal month in which LLC provides the Advertising Services),
and which shall include the amount of 4.03 Revenue allocated to Cinemark for the
same fiscal month.


(B)    Post-Showtime Theatre Access Fees. In consideration for utilization of
the Theatres post-Showtime pursuant to the terms hereof (other than for [***]
Platinum Spots), LLC shall calculate and Cinemark shall be entitled to receive
Post-Showtime Theatre Access Fees as set forth in Schedule 1, which shall be
paid based on Cinemark Attendance for the relevant fiscal month in which LLC
provides the Post-Showtime Inventory, and which shall include the amount of
Post-Showtime Content Revenue allocated to Cinemark for the same fiscal month.
For the avoidance of doubt, the Parties agree that the Post-Showtime Theatre
Access Fees for the relevant fiscal month are owed to Cinemark even if the
amount of Aggregate Post-Showtime Revenue for the same fiscal month is zero
dollars ($0).


(C)    Trailer Pod Fee. In consideration for the utilization of the Theatres
post-Showtime for [***] Platinum Spots pursuant to the terms hereof, LLC shall
calculate and Cinemark shall be entitled to receive twenty-five (25%) of all
revenue generated by LLC from the actual display of [***] Platinum Spots in the
Theatres (as more particularly calculated in Schedule 1, the “Trailer Pod
Fees”).


(ii)    Payment. LLC shall pay Cinemark its Theatre Access Fees, Post-Showtime
Theatre Access Fees, [***], and Trailer Pod Fees, as applicable, on or before
the last day of LLC’s fiscal month following the fiscal month in which the
applicable Advertising Services are provided by LLC; provided that Cinemark has,
by the fourteenth (14th) day of LLC’s fiscal month following the fiscal month in
which Advertising Services are provided by LLC, given LLC the data regarding
attendance and number of Digital Screens necessary for LLC to calculate the
Theatre Access Fees, the Post-Showtime Theatre Access Fees, [***], and the
Trailer Pod Fees. If Cinemark has not, by the fourteenth (14th) day of LLC’s
fiscal month following the fiscal month in which Advertising Services are
provided by LLC, given LLC the data regarding attendance and number of Digital
Screens necessary for LLC to calculate the Theatre Access Fee, Post-Showtime
Theatre Access Fee, [***], or Trailer Pod Fee, the due date of the payment for
the relevant fee for which data has not been provided shall be extended by one
day for each day that Cinemark is late in providing such data. LLC shall provide
Cinemark with a detailed report of the calculation of the Theatre Access Fees,
Post-Showtime Theatre Access Fees, [***], and Trailer Pod Fees, pursuant to
Schedule 1, which report shall accompany each such payment.


3.Non-Cash Consideration. The reference to “Aggregate Advertising Revenue” in
Section 2.06 is hereby deleted and replaced with the following: “Aggregate
Advertising Revenue and Aggregate Post-Showtime Revenue”.


4.Pre-Feature Programs. Section 4.01(b)(i) of the ESA is hereby deleted and
replaced with the following:
(i)    Pre-Feature Program.


(A)    Generally. The Pre-Feature Program shall consist of the following
elements: (I) commercial advertising; (II) promotions for the Cinemark brand
(including the Brand and


4



--------------------------------------------------------------------------------





Branded Slots), Concessions sold and services used by Cinemark and other
products and services in accordance with Section 4.05; (III) interstitial
content, including the Pre-Feature Closing; (IV) subject to Section
4.01(b)(i)(B)(I)(1), the Pre-Showtime Trailer; and (V) other entertainment
programming content which, while promotional of businesses or products, shall be
primarily entertaining, educational or informational in nature, rather than
commercially inspired. Additionally, only to the extent required by the terms of
the Alternative Content Services Agreement and subject to the limitations set
forth therein, Event Sponsorships and promotions for Digital Programming Events
may be included in the Pre-Feature Program.


(B)    Pre-Showtime and Post-Showtime Allocations.


(I)    Beginning on November 1, 2019:
 
(1)
Cinemark will have the option to display a Pre-Showtime Trailer. Pre-Showtime
Trailer display requests will be in accordance with the then-current LLC
national advertising delivery guidelines and specifications.



(2)
The amount of time included in the Pre-Feature Program displayed prior to
Showtime for any Play List shall be reduced by five (5) minutes (not including
the Pre-Showtime Trailer) plus the lengths of any Platinum Spot [***] displayed
after such Showtime in that Play List (the “Pre-Showtime Reduction”). For the
purposes of clarity, in the event that there is no Trailer Pod Inventory
displayed in the applicable Play List, the Pre-Showtime Reduction for that Play
List will be five (5) minutes (not including the Pre-Showtime Trailer).



(3)
The Event Trailer (commonly known as the “Fathom trailer”) will display at
Showtime.



(4)
LLC will be entitled to display up to five (5) minutes of the Pre-Feature
Program post-Showtime (“Post-Showtime Inventory”), to be displayed between the
Event Trailer and the Pre-Feature Closing and followed by the Pre-Feature
Closing, a Beverage Slot, the Co-Branded Slot, and the Policy Trailer.



(5)
LLC will be entitled to display an additional single unit that is either thirty
seconds (:30) or sixty seconds (:60) of the Pre-Feature Program in the Final
Trailer Position, i.e. directly prior to the attached Trailer(s) (the one to two
(1-2) Trailer(s) immediately) preceding the feature film (the “Platinum Spot”).



(6)
The Platinum Spot shall only be used for advertising across LLC’s national
network and shall not be used for local advertising or self-promotion of LLC or
its brands.



(7)
[***].



(8)
(i) If LLC does not sell the Platinum Spot in any given Play List, there



5



--------------------------------------------------------------------------------





will be no Trailer Pod Fee [***] for the applicable Play List.


(ii) If NCM sells a Platinum Spot (whether a sixty second (:60) spot or a thirty
second (:30) spot) in all Exhibitor theatres (i.e. all of LLC’s network of
Exhibitors) across all Play Lists, then the Aggregate Trailer Pod Revenue
specific to the Platinum Spot displayed in all Exhibitor theatres is expected
(on an annualized basis, using a Platinum Contract Year) to be [***] dollars
($[***]) (the “Platinum Revenue Minimum”) and, as applied to Cinemark, shall be
pro-rated based on the annual Cinemark Attendance (as defined in Schedule 1) as
a percentage of all aggregate Exhibitor attendance for such period.
Notwithstanding the foregoing, in the event that the Platinum Spot (whether a
sixty second (:60) spot or a thirty second (:30) spot) is sold in less than all
Exhibitor theatres (i.e. all of LLC’s network of Exhibitors) or less than across
all Play Lists, then the amount of the Platinum Revenue Minimum in respect to
such Platinum Spot, as applied to Cinemark, shall be the Cinemark Pro-Rated
Platinum Revenue Minimum (as defined in Schedule 1).
(9)
Subject to Sections 4.01(b)(i)(B)(I)(10) and (11), if LLC is selling a Platinum
Spot, LLC shall always offer Cinemark the ability to display such Platinum Spot
in 100% of auditoriums in all Theatres.



(10)
In the event that a particular advertiser [***] opts out of displaying its
Platinum Spot in front of [***], then LLC shall be entitled to sell the Platinum
Spot to such advertiser and shall offer Cinemark the ability to display such
Platinum Spot in 100% of auditoriums in all Theatres excluding auditoriums
showing [***].



(11)
LLC may elect to display up to [***] advertisers’ Platinum Spots concurrently by
way of a Network Split (as defined in Schedule 1). In the event that LLC is
displaying [***] advertisers’ Platinum Spots by way of a Network Split, then LLC
shall procure that the average cost per mille for each set of concurrent
Platinum Spots will be equal to or greater than an average cost per mille of
[***] dollars ($[***]).



(12)
Cinemark will display the Trailer Pod Inventory in accordance with technical
specifications, including delivery and update timelines and file specifications
in the same manner as have been customarily agreed by the Parties. Cinemark will
notify LLC of the success or failure to display the Trailer Pod Inventory in
order for LLC to comply with its obligations to advertising clients in the same
manner as Cinemark customarily provides reporting to LLC of advertising
displays.



(13)
LLC acknowledges and agrees that the Trailer Pod Inventory shall not be sold for
non-cash consideration.



(14)
Subject to any applicable health or safety legal requirements or regulations,
Cinemark will ensure that at and after Showtime, the auditorium lighting in each
Theatre will be materially similar to the



6



--------------------------------------------------------------------------------





auditorium lighting in that Theatre during the Trailers as of the Amendment
Effective Date. In the event that such health or safety issues arise from the
auditorium lighting, the Parties agree to work in good faith to find a
resolution.


(II)    [***].


5.As of November 1, 2019, NCM acknowledges that (until it is notified otherwise
by Cinemark in writing): (i) the first Beverage Slot shall be displayed
immediately after the Pre-Feature Closing, shall be thirty (:30) seconds in
length, and shall immediately be followed by the Co-Branded Slot; and (ii) the
second Beverage Slot shall be thirty (:30) seconds in length and shall be
displayed immediately after the Final Trailer Position.


6.Content Standards. All references to “Advertising Services” throughout Section
4.03 will be deleted and replaced with the following: “Advertising Services,
excluding Post-Showtime Inventory and Trailer Pod Inventory”.


7.Content Standards. The following is hereby added to the ESA immediately after
Section 4.03 as a new and separate Section 4.03A:


Section 4.03A Post-Showtime and Trailer Pod Content Standards. The Parties agree
that (unless mutually agreed by the Parties with respect to clauses (i), (iii),
(iv), (v) or (vi)) all content within the Post-Showtime Inventory or the Trailer
Pod Inventory will not contain content or other material that: (i) has received,
or had it been rated would have received, an MPAA “X” or “NC-17” rating (or the
equivalent); (ii) promotes illegal activity; (iii) promotes the use of tobacco,
sexual aids, birth control, firearms, weapons or similar products; (iv) promotes
alcohol, except prior to “R”-rated films in the auditorium; (v) constitutes
religious advertising (except on a local basis, exhibiting time and location for
local church services); (vi) constitutes political advertising or promotes
gambling; (vii) promotes theatres, theatre circuits or other entities that are
competitive with Cinemark or LLC; (viii) would violate any of Cinemark’s
Beverage Agreements or the exclusive contractual relationships identified in the
Specification Documentation (including renewals and extensions of the foregoing,
but excluding any amendments or modifications thereto as such relate to such
content standards) and any subsequent exclusive arrangement entered into by LLC
with respect to the Theatres; or (ix) otherwise reflects negatively on Cinemark
or adversely affects Cinemark’s attendance as determined in Cinemark’s
reasonable discretion. Cinemark may, without liability, breach or otherwise,
prevent and/or take any other actions with respect to the use or distribution of
content that violates the foregoing standards; provided, that with respect to
Section 4.03A(ix), Cinemark may opt out of such content in Post-Showtime
Inventory or the Trailer Pod Inventory only with respect to Theatres in the
geographic locations identified, which may include all of Cinemark’s Theatres.
To the extent Post-Showtime Inventory or Trailer Pod Inventory is displayed
using the Digital Content Service, if either the Post-Showtime Inventory or
Trailer Pod Inventory contains any content that violates the foregoing
standards, LLC must remove such content as soon as reasonably practical, but no
later than within twenty-four (24) hours of Cinemark notifying LLC of such
violation. If LLC fails to remove such content within such twenty-four (24)-hour
period, Cinemark may discontinue the Digital Content Service in such auditoriums
where such content is shown until the violating content is removed and shall
have no liability for such discontinuation. To the extent the Post-Showtime
Inventory or Trailer Pod Inventory is displayed using Cinemark’s equipment and
contains any content that violates the foregoing standards, Cinemark may remove
such content after notifying LLC of such violation and shall have no liability
for such discontinuation. If any Founding Member does not agree to exhibit


7



--------------------------------------------------------------------------------





any content of the Advertising Services subject to Section 4.03A(i), (iii),
(iv), (v) or (vi), then LLC shall apply any revenue it is entitled to receive
from such Post-Showtime Inventory (“Post-Showtime Content Revenue”) to adjust
payments of the Post-Showtime Theatre Access Fee as set forth in Schedule 1.
8.Branded Content. The second and third sentences of Section 4.05(a) of the ESA
are hereby deleted and replaced with the following:


The interstitial messaging shall include a Pre-Feature Program introduction and
a “Pre-Feature Closing” containing content branded with the Cinemark Marks. The
Pre-Feature Closing shall be displayed after Showtime, be no more than thirty
(30) seconds in length, and include content branded with the marks of Cinemark’s
beverage concessionaire.
9.
Branded Slot.



Each reference in Section 4.05(c) to “of the Play List” is hereby deleted and
replaced with the following: “prior to Showtime.”
10.
Beverage Agreements.



A.
In the first sentence of Section 4.06(a) of the ESA, “advertising Inventory” is
hereby deleted and replaced with the following: “Beverage Slot”.



B.
In the first sentence of Section 4.06(a) of the ESA, “within the Play List, as
set forth in the Specification Documentation,” is hereby deleted and replaced
with the following: “following the Pre-Feature Closing”.



C.
Effective November 1, 2019, the following is hereby inserted at the end of
Section 4.06(a) of the ESA:

“For the avoidance of doubt, other than as set forth in this paragraph, no other
amounts shall be payable by Cinemark to LLC in consideration for the Beverage
Slot (including, for the avoidance of doubt, the Beverage Slot prior to the
Co-Branded Spot (as defined below) and the Beverage Slot which follows the final
trailer position). The Parties agree that Cinemark’s co-branded spot with its
beverage concessionaire (the “Co-Branded Slot”), which is up to (and including)
thirty (:30) seconds in length, shall be displayed prior to the Policy Trailer,
and may be an advertisement for or may include advertisements for Cinemark’s
beverage concessionaire, (i) is not a Beverage Slot for the purposes of this
Agreement, (ii) does not reduce the amount of time allotted under Section 4.05
to its Branded Slots within the Play List, and (iii) Cinemark is not required to
pay the Beverage Agreement Advertising Rate for such spot.”


11.Excluded Theatres. In Section 4.13(a) of the ESA, the words “calculation of
Theatre Access Fees” are hereby deleted and replaced with the following:
“calculation of Theatre Access Fees, Post-Showtime Theatre Access Fees, Trailer
Pod Fees, or [***]”.


12.Payment. In the first sentence of Section 8.01 of the ESA, the words “(e.g.,
payment of the Theatre Access Fees pursuant to Section 2.05(b))” are hereby
deleted and replaced with the following: “(e.g., payment of the Theatre Access
Fees, Post-Showtime Theatre Access Fees, Trailer Pod Fees, and [***] pursuant to
Section 2.05(b)(ii))”.




8



--------------------------------------------------------------------------------





13.Term. “February 13, 2037” in the first sentence of Section 9.01 of the ESA is
hereby deleted and replaced with the following: “February 13, 2041”.


14.Termination of Post-Showtime Inventory and Post-Showtime Theatre Access Fees.
The following is hereby added to the ESA as a new and separate Section 9.02A and
is inserted immediately prior to Section 9.03 of the ESA:


Section 9.02A Termination of Post-Showtime Inventory and Post-Showtime Theatre
Access Fees. In its sole discretion, LLC may, by written notice to Cinemark no
later than August 1, 2022, terminate: (i) the display of the Post-Showtime
Inventory and the Trailer Pod Inventory, and (ii) payments of the Post-Showtime
Theatre Access Fees and [***], both effective as of November 1, 2022. If LLC
exercises such termination option, then, as of November 1, 2022, the First
Amendment to Amended and Restated Exhibitor Services Agreement dated September
17, 2019 between LLC and Cinemark (other than Section 15 thereof that amends
Section 14.01 of this Agreement) shall be terminated and deemed to be null and
void and of no further force or effect with respect to this Agreement.
15.Confidential Treatment. “For a period of three years after the termination of
this Agreement:” in Section 14.01 of the ESA is hereby deleted and replaced with
the following: “During the Term, and for a period of three (3) years after the
termination of this Agreement:”.


16.Fiscal Calendar; No Affiliates. The following is hereby added to the ESA as a
new and separate Section 15.05A and Section 15.05B and is inserted immediately
after Section 15.05 of the ESA:


Section 15.05A Fiscal Calendar. LLC’s fiscal year ends on the first Thursday
after December 25 each year. LLC shall not change its method of calculating its
fiscal year (i) unless for a bona fide accounting reason, and (ii) in any event
without prior written notice to Cinemark.
Section 15.05B No Affiliates. As of the date of the First Amendment to the
Agreement, LLC hereby represents and warrants to Cinemark that LLC has no
Affiliates. LLC acknowledges and agrees that it shall not sell Advertising
Services through Affiliates of LLC without Cinemark’s consent, and, if Cinemark
so consents, then references in this Agreement to “revenue payable to LLC” or
similar phrases shall be deemed to refer to “revenue payable to LLC or its
Affiliates”.
17.Beverage Agreement Advertising Rate. The first paragraph of Section B of
Exhibit B to the ESA is hereby deleted and replaced with the following:


The initial Beverage Agreement Advertising Rate as of the Original Effective
Date is $[***] in Cinemark Attendance for a thirty second (:30) advertisement.
The Beverage Agreement Advertising Rate shall (i) increase eight percent (8%)
per year for each of the first two fiscal years beginning at the end of LLC’s
2007 fiscal year; (ii) beginning at the end of the period set forth in clause
(i) above, increase six percent (6%) per year for each of the next two fiscal
years; and (iii) beginning at the end of the period set forth in clause (ii)
above until November 1, 2019, increase in an amount equal to the annual
percentage increase in the advertising rates per thousand attendees charged by
LLC to unaffiliated third parties (excluding the advertising associated with the
Beverage Agreement) for on-screen advertising in the Pre-Feature Program during
the last six (6) minutes preceding the start of the Trailers for each fiscal
year, but in no event more than the highest advertising rate per thousand
attendees being then-charged by LLC. Commencing on November 1, 2019, the
Beverage Agreement Advertising Rate shall be $[***] in Cinemark


9



--------------------------------------------------------------------------------





Attendance for a thirty second (:30) advertisement, which is the cost per mille
charged by LLC to Cinemark as of the beginning of LLC’s 2019 fiscal year for the
Beverage Slot and shall increase two percent (2%) annually (1) effective
beginning the first day of the 2020 fiscal year and (2) thereafter on each
fiscal year anniversary of such date.
For clarity, prior to November 1, 2019, the existence of this Amendment shall
not impact the then-current Beverage Agreement Advertising Rate.
18.Calculation of Exhibitor Allocation, Theatre Access Fee and Run-Out
Obligations. Schedule 1 to the ESA is hereby amended as follows:


A.
Definitions:

The following definitions are hereby added to Schedule 1 to the ESA and inserted
alphabetically into Section A thereof:
“Aggregate Post-Showtime Opt-In Attendance” means [***].
“Aggregate Post-Showtime Opt-In Revenue” means [***].
“Aggregate Post-Showtime Theatre Access Pool” means [***].
[***].
“Cinemark Attendance Allocation” has the meaning assigned to it in Schedule 1,
Section E.
“Cinemark Post-Showtime Opt-In Revenue” means [***].
“Cinemark Post-Showtime Opt-Out Attendance” means [***].
“Cinemark Post-Showtime Opt-Out Revenue” means [***].
“Cinemark Post-Showtime Theatre Access Fee” means the product of (i) the
Post-Showtime Theatre Access Fee per Patron and (ii) Cinemark Attendance for the
applicable fiscal month.
“Cinemark Pro-Rated Platinum Revenue Minimum” has the meaning assigned to it in
Schedule 1, Section E.
“Cinemark Pro-Rated Platinum Revenue Trailer Pod Fee” has the meaning assigned
to it in Schedule 1, Section E.
“Cinemark Spot Trailer Pod Fees” means Cinemark’s Trailer Pod Fees for any [***]
Platinum Spot.  
“Network Split” means displaying [***] concurrent advertisers’ Platinum Spots in
different auditoriums in Theatres that receive the applicable advertiser’s
Platinum Spot in a Play List (but never, for the avoidance of doubt, in any
auditorium in the same Play List). The [***] Network Splits will always add up
to 100% of the auditoriums in 100% of the Theatres, except as provided for in
Section 4.01(b)(i)(B)(I)(10).
“Participating Cinemark Attendance” means the Cinemark Attendance for
auditoriums in Theatres that: (a) for Platinum Spots, actually displayed the
applicable Platinum Spot(s) as Platinum Spot(s) in the Trailer Pod Inventory,
and (b) [***].


10



--------------------------------------------------------------------------------





“Post-Showtime Content Opt-Out” means the process of opting out of Post-Showtime
Inventory under Section 4.03A.
“Post-Showtime Content Participating Attendance” means [***].
“Post-Showtime Content Theatre Access Fee” means [***].
“Post-Showtime Theatre Access Fee” means a monthly payment from LLC to Cinemark
in consideration for Theatres’ participation in Post-Showtime Advertising
Services, which shall be the sum of (i) the Cinemark Post-Showtime Theatre
Access Fee and (ii) the Post-Showtime Content Theatre Access Fee.
“Post-Showtime Theatre Access Fee per Patron” means the fee per patron as
follows:
a.
Beginning on November 1, 2019, the Post-Showtime Theatre Access Fee per Patron
will be $0.025.



b.
Beginning on November 1, 2020, the Post-Showtime Theatre Access Fee per Patron
will increase to $0.0375.



c.
Beginning on November 1, 2021, the Post-Showtime Theatre Access Fee per Patron
will increase to $0.05.



d.
Beginning on November 1, 2022, the Post-Showtime Theater Access Fee per Patron
shall increase by four percent (4%).



e.
On November 1, 2027 and every five (5) years thereafter on November 1, the
Post-Showtime Theatre Access Fee per Patron shall increase by eight percent
(8%).



“Post-Showtime Theatre Access Pool Percentage” means [***].
“Pro-Rated Platinum Minimum Ratio” has the meaning assigned to it in Schedule 1,
Section E.
“Regal Post-Showtime Theatre Access Fee” means the Regal Post-Showtime Theatre
Access Fee, calculated pursuant to the Regal Exhibitor Agreement.
“Spot Trailer Pod Revenue” means all revenue generated from any [***] Platinum
Spot as Trailer Pod Inventory that was displayed in the applicable period.
[***].
The following definition in Section A of Schedule 1 to the ESA is hereby deleted
and replaced with the following:
[***].
B.
Definition References: The Parties agree that the table at the end of Section A
of Schedule 1 to the ESA containing references to the definitions in the main
body of the ESA is hereby updated to include all new and updated definitions set
forth in the main body of this Amendment.



11



--------------------------------------------------------------------------------





C.
Section C: The calculation for “Aggregate Advertising Revenue” in Section 2(c)
of Section C of Schedule 1 to the ESA is hereby deleted and replaced with the
definition of Aggregate Advertising Revenue as defined in Section 1.B. of this
Amendment.



D.
Section D:

[***].
E.
New Section E: Schedule 1 to the ESA is hereby amended by adding at the end
thereof, and as Section E thereto, the section titled “Section E: Post-Showtime
Theatre Access Fees and Trailer Pod Fees” set forth in Exhibit A attached
hereto.



19.Remaining Terms; Conflicts. Except as modified by this Amendment, all terms
and conditions of the ESA shall remain in full force and effect. To the extent
there is a conflict between the terms of the ESA and this Amendment, the terms
of this Amendment shall control.


Remainder of page intentionally left blank; signature page follows.













12



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have, by their respective duly authorized
representatives, executed this Amendment as of the Amendment Effective Date.


National CineMedia, LLC
By National CineMedia, Inc., its manager


/s/ Tom Lesinski
 
Cinemark USA, Inc.




/s/ Michael Cavalier
Signature
 
Signature
Tom Lesinski
 
Michael Cavalier
Printed Name
 
Printed Name
Chief Executive Officer
 
Executive Vice President - General Counsel
Title
 
Title









































Signature Page to First Amendment to Amended and Restated Exhibitor Services
Agreement

